Citation Nr: 1741859	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a respiratory condition as a result of exposure to asbestos (previously claimed as entitlement to service connection for asthma with bronchitis).


REPRESENTATION

Appellant represented by:	Travis Sayre, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from the August 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The issues of entitlement to service connection for bilateral hearing loss and an initial rating in excess of 50 percent for PTSD were previously before the Board in July 2014 and were remanded for further development. 

The Board notes that the Veteran's May 2012 private psychological assessment stated that the Veteran had Navy reserve service until 1985 with the Parkersburg, West Virginia unit following his active duty service.  The Veteran's claims file does not include any reserve records.  However, the Veteran has not stated that any of his claimed conditions were caused or aggravated by his reserve service.  Therefore, any reserve records are not necessary to decide the Veteran's claims. 

The Veteran appeared at a February 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  The issue of entitlement to service connection for a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is not related to his military service.

2.  The Veteran's bilateral hearing loss did not manifest to a compensable degree within one year of separating from service.

3. The Veteran's PTSD is manifested by no worse than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.310. 

2. The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130 (Diagnostic Code 9411).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letter was sent to the Veteran in March 2009.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

Additionally, the Veteran's appeal for an increased rating for his PTSD arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in January 2014.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim. 

Additionally, several VA examinations have been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in July 2014 regarding the issues of entitlement to service connection for bilateral hearing loss and entitlement to an initial rating in excess of 50 percent for PTSD.  The purpose of this remand was to schedule the Veteran for a Board hearing and a VA hearing loss examination.  Upon remand, the Veteran had a hearing before the undersigned VLJ in February 2017 and underwent a VA audiology examination in September 2016.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in February 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his hearing loss, PTSD, and respiratory conditions.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited attorney.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
 
IV. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

V. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

VI. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Bilateral Hearing Loss

The Veteran contends that being an electrician and spending majority of his military career in loud engine rooms of ships caused his current bilateral hearing loss.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  This regulation does not necessarily preclude service connection for hearing loss that first meets the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.  If medical evidence sufficiently demonstrates a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service and the requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 5 Vet. App. at 160.

The Board acknowledges that the Veteran's service treatment records do not demonstrate that the Veteran had hearing loss as defined in 38 C.F.R. § 3.385 during service.  Consequently, a VA examination with a medical opinion was obtained in June 2009.  At the VA examination, the Veteran reported noise exposure in service.  He reported that his post-service occupation was in construction and that he used hearing protection.  He reported no additional, recreational noise exposure.  After performing an audiological evaluation, the examiner diagnosed the Veteran with sensorineural hearing loss.

The VA examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of noise exposure during service.  The examiner relied on the Veteran's separation examination which only revealed a loss of 50 dB at 6,000 Hz for the right ear.  Since all the other frequencies were normal at discharge, the examiner opined that any further hearing loss is occupationally induced and not military related. 

Another VA opinion was obtained in May 2012 by the same audiologist that performed the June 2009 examination.  The examiner referenced a November 2011 audiogram that produced the same results as the June 2009 examination.  The examiner reiterated that the Veteran had normal hearing from 250 through 6,000 Hz bilaterally on the enlistment audiogram from June 1980.  The examiner stated that military noise is responsible for the progression of loss seen at 6,000 Hz in the right ear as the loss increased from 20 dB to 30 dB to 50dB at discharge on the audiogram dated July 1983.  All other frequencies remained normal.  The examiner noted that any further hearing loss is not military related since noise induced hearing loss does not progress after the exposure.  Therefore, any further hearing loss is related to noise exposure that occurred after the Veteran's separation from military service.  

Additionally, the examiner stated that the Veteran's amount of loss currently seen is not related to aging as the Veteran was only 51 years old at the time of the examination and aging does not affect hearing until age 60 or later.  Furthermore, the examiner stated that the Veteran's hearing loss is not related to illness or disease as he does not have any diagnosis related to hearing loss.  Finally, the examiner concluded that the Veteran's hearing loss seen at discharge is high frequency, noise induced, and sensorineural and the only loss related to military noise.  The examiner opined that occupational noise affected the worsening of hearing seen from discharge to today as noise induced hearing loss is not progressive once away from the noise. 

In June 2016, a VA medical opinion was obtained. The examiner opined that the Veteran's hearing loss is less likely than not incurred in or caused by his military service.  The examiner explained that it is less likely than not that hearing loss is military related as no permanent significant threshold shifts were seen at discharge as compared to enlistment (other than at the 6,000 Hz threshold, which is not used for adjudication purposes).

Furthermore, at his February 2017 Board hearing, the Veteran stated that his hearing loss did not begin until approximately three to four years after separating from the military. 

The Veteran contends that his bilateral hearing loss was caused by exposure to noise in the boiler and engine rooms of a navy ship and aircraft carrier.  The Veteran's stated throughout the record that he was an electrician while in service.  Thus, the Board finds no reason to doubt the Veteran's credibility and in-service acoustic trauma is conceded. 38 U.S.C.A. § 1154 (a). 

However, despite the Veteran's current disability and noise exposure in service, the Board finds that there is no competent evidence linking the Veteran's hearing loss to acoustic trauma sustained in service.

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is statements from the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Additionally, service connection is not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303 (b), as there is no evidence showing that the Veteran's hearing loss manifested in service, or that the Veteran had hearing loss during service or a continuity of symptoms after service. 

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for bilateral hearing loss is denied.  38 U.S.C.A §5107.

PTSD

The Veteran is currently in receipt of service connection for PTSD with major depressive disorder, generalized anxiety disorder, and panic disorder with agoraphobia, evaluated as 50 percent disabling.  

Under this diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.
 
In September 2010, the Veteran was granted service connection for PTSD based on a personal assault he experienced while in service.  

In May 2012, the Veteran submitted a private psychological assessment.  The physician stated that the Veteran has a tendency to be easily distracted or feel out-of-touch with his emotions, experiences both cognitive and behavioral avoidance patterns, experiences persistent worry and finds himself ruminating, has racing thoughts, and experiences intense fear and autonomic hyperactivity in crowds or closed spaces.  The physician noted that the Veteran's current depressive symptoms manifest as psychomotor retardation, a depressed mood, and lack of interest.  The Veteran's symptoms also result in a disruptive sleep pattern, irritability, and feelings of worthlessness.  The Veteran reported current thoughts of death, but no suicidal ideation. 

The physician noted that the Veteran presented to the assessment alert, fully oriented, and generally cooperative.  The Veteran was appropriately dressed with good grooming and hygiene.  However, the Veteran did report that he doesn't complete self-grooming activities as often when he is severely depressed.  The Veteran's thought process was spontaneous, logical, and coherent and there was no evidence of any disturbance in form or content of thought.  The Veteran denied hallucinatory activity and delusions were not observed.  The physician noted that the Veteran's memory processes were mainly intact and there appeared to be only mild impairment in delayed recall.  

The private assessment reported a Global Assessment of Functioning (GAF) score of 48.  A GAF score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The physician stated that the Veteran experiences depressive symptomatology characterized by a decrease in energy.  The physician opined that the Veteran's symptoms are persistent and debilitating and cause clinically significant distress or impairment in social and occupational functioning.  The Veteran denied any symptoms related to mania, psychosis, substance abuse or dependence, or a somatization disorder.

Furthermore, the private assessment included the results from the Personality Assessment Inventory and Trauma Symptom Inventory-2.  These two tests revealed that the Veteran experiences recurrent episodes of anxiety, disruptive sleep patterns, decrease in energy, changes in physical functioning often associated with depression, general lack of self-knowledge, confusion over his own thoughts and beliefs, difficulty forming goals, frequent feelings of sadness and unhappiness, repetitive thoughts of his assault, avoidance tendencies, hypervigilance, and irritability.

In May 2012, the Veteran underwent a VA PTSD examination.  The examiner opined that the Veteran's PTSD results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran experiences depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and obsessional rituals which interfere with routine activities.  The Veteran also stated that he cannot go to the movies or be in crowds.

In March 2017, the Veteran underwent another VA PTSD examination.  The examiner report stated that the Veteran is diagnosed with PTSD, major depressive disorder, and alcohol use disorder.  The report noted that there is a large overlap in symptoms between PTSD and depressive disorders, but that there is no evidence to suggest that the Veteran's PTSD caused his substance abuse directly.  The examiner opined that the Veteran has occupational and social impairment with reduced reliability and productivity due to his mental diagnoses. 

The Veteran reported that since his last VA PTSD examination in May 2012, he remains married to his wife of over 20 years and has a "good" relationship.  The Veteran discussed his two step-children and the good relationship he has with them as well. (The Board notes that a month prior, in February 2017, the Veteran's spouse stated that the Veteran does not have a relationship with his step children and that the Veteran yells at his spouse two or three times a week and can be difficult to interact with).  The Veteran also reported not having close friends and that he prefers to be alone.  The Veteran stated that he used to enjoy boating but has been unable to engage in this activity due to his physical health and is unsure he would engage even if he was physically able to.  The Veteran also discussed that he owns his own construction business and has five employees. 

The Veteran denied any psychiatric hospitalizations, suicide attempts, or homicidal ideation, plan, or intent since his May 2012 examination.  The Veteran did state that he experienced thoughts of suicide during his recovery from hip surgery due to feeling helpless and worthless because he was unable to get around.  Currently, the Veteran noted that he continues to experience intrusive thoughts during the daytime of his trauma and avoids situations that remind him of his personal assault.  The Veteran reported experiencing nightmares.  He also stated that he attempts to use distractions and to stay busy with other tasks to avoid internal trauma reminders.  The Veteran expressed his efforts to avoid crowded areas and events and has difficulty trusting others.  The examination report noted that the Veteran endorsed a persistent negative emotional state, loss of interest in previously enjoyable activities, and a feeling of detachment from others. 

The Veteran reported being easily irritated, frequently watchful, exaggeratedly startled, having difficulty concentrating, and experiencing sleep impairment. The Veteran reported panic symptoms twice a month, however, he denied experiencing audio and visual hallucinations. 

The March 2017 examiner noted that the Veteran's PTSD is characterized by the following symptoms: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances. 

The Board also reviewed the Veteran's VA treatment records for the period on appeal and notes that the Veteran has continued to be engaged in mental health treatment and is successfully taking medication.   Additionally, the Veteran's PTSD symptoms have remained constant throughout the appeal period and are adequately reflected in the VA examinations discussed herein. 

The Board finds, after consideration of the medical and lay evidence of record, that a rating in excess of 50 percent for PTSD is not warranted.  The Board acknowledges the Veteran's symptoms of nightmares, dissociative experiences, avoidance of traumatic-related stimuli, depressed mood, loss of interest, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  However, the Board finds that these symptoms are consistent with a 50 percent disabling rating under diagnostic code 9411.  38 C.F.R. § 4.130.

A higher rating of 70 percent is not warranted because there is no evidence that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas.  Additionally, at his most recent examination, the Veteran denied suicidal and homicidal ideations, did not have intermittently illogical speech, impaired impulse control, neglect of personal appearance, and hygiene, or demonstrate the inability to establish and maintain effective relationships.  (In fact, the Veteran stated that he has good relationships with his wife and step-children).  

Additionally, the Board finds that a 50 percent rating takes into consideration the severity of the Veteran's PTSD as discussed in the lay statements provided.  Therefore, entitlement to a rating in excess of 50 percent for PTSD is not warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a rating in excess of 50 percent for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that he was exposed to asbestos while serving in the Navy and attributes his current respiratory conditions to this exposure.  A May 2014 VA examination noted that the Veteran currently had asthma and chronic bronchitis.  The examination also stated that the Veteran has wheezing, shortness of breath, and acute exacerbation of chronic bronchitis.  

In July 2014, the Veteran underwent another VA respiratory conditions examination.  The examination noted that the Veteran is currently diagnosed with asthma and chronic bronchitis.  The examination report stated the Veteran's contentions that his work as an electrician in a boiler room with pipes actively wrapped with asbestos caused his current respiratory conditions.  At the examination, the Veteran reported having dyspnea with exertion for the last 10 years.  The Veteran stated that he has had a chronic cough for approximately two years and noted wheezing with his dyspnea.

The examiner performed a high resolution computed tomography (CT) to evaluate whether the Veteran has lung disease such as asbestosis.  The evaluation revealed no infiltrate, effusion, pulmonary mass, or suspicious nodule.  The evaluation noted calcified granulomata present in both lower lobes and calcified left infrahilar and subcarinal lymph nodes indicating healed granulomatous disease.  The examiner stated that there is no calcified or non-calcified pleural plaques to suggest asbestos related disease. 

The examiner opined that the Veteran's respiratory conditions are less likely than not caused by his military service, to include exposure to asbestos.  The examiner explained that the Veteran does not meet the VA protocol for asbestos related respiratory condition as his high resolution CT of the chest did not indicate asbestosis.  The examiner noted that the Veteran's clinical and diagnostic findings are more indicative of asthma and chronic bronchitis not related to asbestos. 

The Board notes that at the Veteran's February 2017 Board hearing, he stated that he currently has COPD. A March 2017 VA treatment note documents this diagnosis.  Therefore, on remand, a new VA examination is required to discuss whether or not the Veteran's COPD is related to asbestos exposure as this diagnosis was not considered at the July 2014 examination.  

Accordingly, the case is REMANDED for the following action:

1.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination.  

2. The examiner must first identify all respiratory conditions present during the period of the claim (February 2014 to the present) to include, but not limited to, asthma, bronchitis, and COPD.  Any indicated diagnostic tests and studies must be accomplished. 

After reviewing the record, to include the Veteran's lay statements regarding asbestos exposure, the examiner is asked to address the following with regard to each respiratory condition diagnosed during the period of the claim:
Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed respiratory condition began in service, was caused by service (to include exposure to asbestos), or is otherwise related to the Appellant's military service?

The claims file, to include a copy of this remand, must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


